Citation Nr: 0215059	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  98-13 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability other than hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for a 
cardiovascular disability. 

The Board notes that the RO has awarded service connection 
for hypertension and that a 20 percent disability evaluation 
has been assigned.  Therefore, the issue has been framed as 
that listed on the front page of this decision.  

In May 1999, this case was previously remanded by the Board 
for additional development, to include a VA examination.  The 
requested development has been completed and the case is 
ready for final appellate review.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  There is no current medical evidence of a cardiovascular 
disability.  


CONCLUSION OF LAW

A cardiovascular disability other than hypertension was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126].  The VCAA revises VA's obligations in 
two significant ways.  First, VA has a duty to notify a 
claimant of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist claimants in obtaining evidence necessary to 
substantiate their claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date. 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held that the provisions of the VCAA do apply 
to claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C. § 5108.  The Court 
further held that a person attempting to reopen a claim is a 
claimant under chapter 51 of Title 38, U.S. Code, and 
38 C.F.R. § 3.159(b) applies to claims for benefits governed 
by 38 C.F.R. Part 3, which includes claims to reopen.  See 
38 C.F.R. §§ 3.155(c), 3.156; Quartuccio v. Principi, No. 01-
997 (U.S. Vet App. June 19, 2002).  Therefore, the provisions 
of the VCAA and the implementing regulations, are accordingly, 
applicable to the veteran's claim.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  
The amendments became effective November 9, 2000, except for 
an amendment to 38 C.F.R. § 3.156(a) (regarding the 
definition of "new and material" evidence) and the second 
sentence of 38 C.F.R. § 3.159(c), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  Duty to 
Assist, 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

Specifically, in compliance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the RO informed the veteran of the 
evidence needed to complete his claim for service connection 
for a cardiovascular disorder in a June 1998 statement of the 
case and a June 2002 supplemental statement of the case.  In 
addition, in May 1999, the Board remanded the veteran's claim 
in order to invite the veteran to submit medical evidence in 
support of his claim.  In letters to the veteran, dated in 
July and September 1999, the RO requested that the veteran 
submit medical evidence in support of his claim.  However, 
the veteran did not respond to the RO's requests.  In 
addition, in November 1999, the veteran was afforded an 
additional VA medical examination in order to determine the 
exact etiology of any current cardiovascular disorder.  As 
such, the Board finds that the correspondence clearly 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim.   

The Board believes that it is clear that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his claim.  The Board concludes that the notice 
provisions of the VCAA have been satisfied with respect to 
this case. 

Service Connection Claims

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 
C.F.R. § 3.303 (2002).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

The Board notes that if a disorder is a specified chronic 
disease, service connection may be granted if it is 
manifested to a degree of 10 percent within the presumptive 
period following separation from service; the presumptive 
period for cardiovascular-renal disease is one year.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter 
referred to as the Court) stated that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability."  
The Court further stated that where the proof is insufficient 
to establish a present disability there can be no valid claim 
for service connection.  Brammer, 3 Vet. App. at 225.

Factual Background

Service medical records reflects that when examined for 
enlistment into the United States Air Force in December 1967, 
the veteran's chest was noted to have been "normal."  On A 
Report of Medical History, also dated in December 1967, the 
veteran indicated that he had had pain or pressure in his 
chest.  An April 1972 examination report reflects that the 
veteran's father had heart disease and that the veteran 
smoked a half a pack to a pack of cigarettes a day.  On a 
Report of Medical History, also dated in April 1972, the 
veteran again reported having pain or pressure in his chest.  
An electrocardiogram, performed in May 1985, was normal.  In 
February 1993, the veteran complained of pressure in his 
chest with testing and when he ran up the stairs.  He also 
complained of shortness of breath.  Assessments of high blood 
pressure and coronary artery disease to be ruled out were 
recorded.  In March 1993, the veteran complained of shortness 
of breath with exertion.  An assessment of possible angina 
pectoris was entered.  The veteran underwent a cardiac 
catheterization that same month, which was normal.  The 
veteran had a positive Bruce exercise tolerance test in March 
1993.  In April 1993, an assessment of resolved noncardiac 
chest pain was entered.  In August 1993, the veteran was 
evaluated for chest pain while on a stationary bike during 
stress testing.  In September 1993, it was determined that 
the veteran had no subjective or objective evidence of 
cardiac disease.  In July 1997, it was reported that the 
veteran had occasional shortness of breath and that his 
history was not suggestive of cardiac origin.  

Post-service VA and private medical evidence, dating from 
February 1988 to November 1999, are of record.  A February 
1998 VA general medical examination report reflects that the 
veteran reported having chest pain in service during an 
annual fitness test and having no further symptoms or 
treatment.  An EKG and X-ray of the chest were both 
unremarkable.  

An October 1998 VA heart examination report reflects that the 
veteran reported having questionable chest pain during a 1993 
fitness exercise in the military.  He related that upon 
evaluation in service, to include a catheterization, there 
was no evidence of heart disease.  The VA examiner indicated 
that the veteran never had atypical chest pain of heart 
origin.  X-rays of the chest, performed in February 1998, 
showed that the heart was not enlarged.  An EKG was 
borderline.  A diagnosis of no angina pectoris was entered by 
the examining physician.  

A November 1999 VA examination report reflects that the 
veteran reported being "fine," and he denied having any 
chest pain or shortness of breath.  He related that he was 
functionally active, that he mowed the lawn, took care of 
himself, and was able to perform activities of daily living 
without any discomfort.  The veteran related that during 
service in 1993, he had an episode of chest tightness and 
underwent a stress test, which was abnormal.  He related that 
the stress test was followed by a cardiac catheterization.  
The examiner in November 1999 noted that he had reviewed the 
in-service cardiac catheterization report which revealed no 
evidence of any coronary artery disease and that left 
ventricular ejection fraction was normal.  The veteran 
reported that he had quit smoking in 1997.  Before that time, 
he related that he had smoked a 1/2 a pack a day for twenty 
one years.  An examination of the heart showed regular rate 
and time, and no S3 or murmur.  An echocardiogram was normal.  
Left ventricular systolic function was 55-60 percent.  The 
examiner concluded that the veteran was asymptomatic, status-
post cardiac catheterization in 1993, which showed normal 
coronary arteries and normal left ventricular ejection 
fraction.  The veteran was asymptomatic with no further 
episodes of chest pain and was functionally active.  The 
examiner noted that electrocardiogram showed normal sinus 
rhythm with no evidence of acute ischemic changes.  A 2D 
echocardiogram showed normal left ventricular ejection 
fraction with no evidence of left ventricular hypertrophy, 
and no evidence of regional wall motion abnormality.  

Analysis

Service medical records show that the veteran was seen on 
several occasions for chest pain.  However, there was no 
objective evidence of any cardiac disease during service.  
Moreover, there is no post-service medical evidence of record 
showing that the veteran has ever been diagnosed with a 
chronic cardiovascular disability other than hypertension, 
for which service connection has already been established.  
In this regard, when examined by VA in November 1999, the 
examiner indicated that the veteran was asymptomatic and 
there was no clinical evidence of any chronic cardiovascular 
disability.  In conclusion, in the absence of competent 
evidence of any current chronic cardiovascular disability, 
there can be no valid claim.  Brammer, supra.  In light of 
these circumstances, the Board must conclude that the 
preponderance of the evidence is against the claim for 
service connection for a cardiovascular disability on both a 
direct and presumptive basis.  

The veteran maintains that he currently has a cardiovascular 
disability which had its onset during active servic.  
However, the Board notes that the origin of the claimed 
disability is not corroborated by the objective medical 
findings shown in the record.  Further, the veteran does not 
possess the requisite medical training and expertise to make 
medical diagnoses; his statements in this regard are thus 
entitled to no probative weight with regard to addressing the 
origin of the claimed disability on appeal.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Because the evidence in this case is not approximately 
balanced with regard to this issue, the benefit-of-the-doubt 
doctrine does not apply, the claim of entitlement to service 
connection for a cardiovascular disorder other than 
hypertension must be denied.  38 C.F.R. § 4.3 (2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cardiovascular disability other than 
hypertension is denied. 



		
	F.JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

